METZNER, District Judge.
The motion pursuant to Rule 16 of the Federal Rules of Criminal Procedure, 18 U.S.C.A., to examine statements taken from the defendants, is denied. It appears that the defendants did not furnish signed statements. United States v. Singer, D.C.S.D.N.Y.1956, 19 F.R.D. 90.
The motion seeking a bill of particulars, pursuant to Rule 7(f) of the Federal Rules of Criminal Procedure, is disposed of as follows:
As to the first 6 counts of the indictment, Items 1 and 2 are granted to the extent consented to by the Government. Item 3 is granted. Item 4 is denied. Item 5 is granted on consent. Item 6 is denied. Item 7 is granted. This disposition is in conformity with the great weight of authority in this district in this type of case. See also United States v. Smith, D.C.W.D.Mo.1954, 16 F.R.D. 372, and Roviaro v. United States, 1957, 353 U.S. 53, 77 S.Ct. 623, 1 L.Ed.2d 639.
As to the 7th count, Items 1 and 2 are granted to the extent consented to by the Government. Item 3 is denied.
As to the 8th count, Items 4, 5, 6, 10, 11 and 12 are granted. Items 1, 2, 3, 7, 8, 9, 13, 14, 15 and 16 are denied.
The motion seeking an analysis of the alleged narcotic drugs is denied.
So ordered.